Case 1:20-cr-00330-AJN Document 52 Filed 09/02/20 Page 1 of 8




                                     9/2/20
Case 1:20-cr-00330-AJN Document 52 Filed 09/02/20 Page 2 of 8
         Case 1:20-cr-00330-AJN Document 52 Filed 09/02/20 Page 3 of 8

The Honorable Alison J. Nathan
August 17, 2020
Page 3




The Material
The government apparently contacted     at some time before February 2019
                                                 Based on some discussion with
                      , the government served      with a subpoena to produce
                                                         . Ms. Maxwell was not served with
            Case 1:20-cr-00330-AJN Document 52 Filed 09/02/20 Page 4 of 8

The Honorable Alison J. Nathan
August 17, 2020
Page 4

any subpoena.



In or about February 28, 2019 the government first applied to                     for relief.

                             During these ex parte proceedings, the government made numerous
unchallenged factual assertions. To Ms. Maxwell’s knowledge, no one disclosed the pendency of
these applications to                                                                      .
Certainly, no one -- not the government, any court, or                   -- disclosed to Ms.
Maxwell


                                             .




The indictment
On July 2, 2020,
                                                                                   , the
government arrested Ms. Maxwell. On July 8, the government filed a superseding indictment
alleging that Ms. Maxwell “assisted, facilitated, and contributed” to Epstein’s abuse of minors.
                          the indictment alleges that in 2016 Ms. Maxwell made “efforts to
conceal her conduct” by “repeatedly provid[ing] false and perjurious statements” in deposition
testimony. Superseding Indictment, Doc. # 17 at 29 ¶ 8.


            . On the two applications referenced above
                                           the two SDNY courts rendered a split decision.
                                                                                  granted the ex




        6
           The first batch of discovery was provided by the government to NY counsel on August 5, 2020
in the late afternoon on a hard disk. Due to the time upload and securely transfer files, undersigned
counsel for Ms. Maxwell (also counsel for her in the Giuffre case) only received these materials at 11:38
a.m. on Friday, August 7, 2020.
           Case 1:20-cr-00330-AJN Document 52 Filed 09/02/20 Page 5 of 8

The Honorable Alison J. Nathan
August 17, 2020
Page 5

parte application.                            denied the application.
                                        7
                                    .

Counsel for Ms. Maxwell then learned,




The pressing issue that necessitates the filing of this request concerns

These issues, in turn, impact her rights as the accused in this matter, constitutionally presumed
innocent unless and until the government proves her guilt beyond all reasonable doubt.

The Protective Order in this case
The Protective Order in this case prohibits the use of the discovery materials or confidential-
designated materials “for any civil proceeding or any purpose other than the defense of this
action” absent mutual agreement in writing between the government and defense counsel or if
“modified by further order of the Court.” Doc. # 36 at ¶¶ 1(a), 10(a), 18. Ms. Maxwell agreed to
that limitation after assurances by the government, consistent with their representation to this
Court, that “the Government rarely provides any third party, including a witness, with any
material they did not already possess,” and therefore “concerns defense counsel raises about
future use in civil litigation are not likely to occur.” Letter of Alex Rossmiller at 6 (Doc. # 33)
(July 28, 2020). This Court relied on that representation in its ruling that government witnesses
should not be limited in their use of materials gained from the government in any related civil
litigation. Memorandum Op’n & Order at 3 (July 30, 2020). Yet as described above, the
government must have given a copy of the sealed order to



Paragraph 18 of the Protective Order permits modification by the Court. Further, any concerns
that the government may raise concerning their on-going grand jury investigation will be
obviated by submission of these materials under seal in the other matters.

The reasons this Court should grant the request




                                                                                                .


       7
          Case 1:20-cr-00330-AJN Document 52 Filed 09/02/20 Page 6 of 8

The Honorable Alison J. Nathan
August 17, 2020
Page 6


There are at least three compelling reasons to modify the Protective Order. First,




The partial secrecy surrounding the Material has also fundamentally undermined the fairness of
the adversarial process. Although the grand jury subpoena and government investigation were
known to




                                      “The rule does not impose any obligation of secrecy on
witnesses.” Fed. R. Crim. P. 6, Advisory Committee Note to Subdivision 6(e)2.


                                               Too many questions remain unanswered
including exactly what was said between the government and         , when was it said, and
precisely what was turned over.
                                                                    Without the ability to use the
Material in the very limited fashion proposed Ms. Maxwell she is unfairly disadvantaged
         Moreover, instead of candidly revealing the fact of the subpoena



Second,
          Case 1:20-cr-00330-AJN Document 52 Filed 09/02/20 Page 7 of 8

The Honorable Alison J. Nathan
August 17, 2020
Page 7


                            .

Further, and as this Court knows, ample Second Circuit authority supports staying a civil case
pending the resolution of a related criminal case. See SEC v. Blaszczak, No. 17-CV-3919 (AJN),
2018 WL 301091, at *1 (S.D.N.Y. Jan. 3, 2018) (granting motion to stay civil case and holding
that “[a] district court may stay civil proceedings when related criminal proceedings are
imminent or pending, and it will sometimes be prudential to do so” (quoting Louis Vuitton
Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 98 (2d Cir. 2012))). Among other things, the stay
vindicates the Fifth Amendment and guards against witnesses learning information in the civil
case and then “conforming” their testimony in the criminal case to what was disclosed in the
civil case. This concern is all the more real when




Ms. Maxwell further anticipates the very immediate need to disclose the Materials to




Notably, the Material at issue is not accuser-related or sensitive in any regard. These ex parte
pleadings, hearings, and rulings are already known to                        . These materials, absent
sealing, would enjoy a presumptive right of public access as judicial documents. Given that the
Material has been disclosed in this case by the government under the terms of this Court’s
Order, and without any application to the sealing courts, the government has conceded that this
Court has the authority to authorize use of the Material under the terms of this Court’s Protective
Order. And, the government has previously agreed that the appropriate forum to consider issues
related to the civil Protective Order is in the civil litigation, positing the opinion “that neither it
nor this Court is well-positioned to, or should, become the arbiter of what is appropriate or
permissible in civil cases.” Doc. # 33 at 7. What Ms. Maxwell asks is that she be allowed to
disclose, under seal, the Material so that
                                                                      .

The Protective Order in this case

The Material, as part of the court files in the United States District Court for the Southern
District of New York,
           Case 1:20-cr-00330-AJN Document 52 Filed 09/02/20 Page 8 of 8

The Honorable Alison J. Nathan
August 17, 2020
Page 8


                 ).8




                                                                                               .

Conclusion
Ms. Maxwell requests that this Court modify the Protective Order to allow her to refer to and file
under seal in
                                 he Material at issue in this letter motion.


Respectfully Submitted,



Jeffrey S. Pagliuca

CC: Counsel of Record (via Email)




       8
